             Case 6:18-cr-00005-CCL Document 40 Filed 03/10/21 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION



    UNITED STATES OF AMERICA,

                    Plaintiff.
                                                      Cause No. CR-18-5-H-CCL
    -vs-

    KATHERINE MARIE KRIEGER,                                     ORDER
    a.k.a Katherine Marie Waayenberg,

                   Defendant.



           Defendant Krieger moves the Court for compassionate release under 18

U.S.C. § 3582(c)(l)(A) (Doc. 34 and 37) in light of the COVID-19 outbreak. 1 On

January 22, 2021, the United States responded (Doc. 38) to Krieger's motion for

compassionate release. Krieger is serving a 57-month sentence for wire fraud and

aggravated identity theft. See Amended Judgment (Doc. 26). Krieger's projected

release date is December 1, 2022. Id. See Inmate Locator, www.bop.                               (

gov/inmateloc (accessed March 7, 2021).



1
   Krieger filed her request for compassionate release on August 11 , 2020, at Doc. 34. That
request was denied without prejudice at Doc. 36 because Krieger had not exhausted her
administrative remedies. Krieger exhausted her administrative remedies and renewed her request
at Doc. 37. The Court will consider the reasons for her request set forth in Doc. 34.
                                              1
           Case 6:18-cr-00005-CCL Document 40 Filed 03/10/21 Page 2 of 5



       Krieger asks the Court to place her on home confinement because Phoenix

FCI had been on lock down since April 1, 2020, and on double lock down since

July 1, 2020, which prohibited Krieger from talking to her family, including her

two young children. Doc. 34. Krieger also complained about the conditions at

Phoenix FCI. Id. Krieger is now incarcerated at FMC Carswell in Texas. See

Inmate Locator,www.bop.gov/inmateloc (accessed March 7, 2021). Because

Krieger is now at FMC Carswell, the lockdown and conditions at Phoenix FCI are

no longer relevant. As of March 6, 2021, five inmates and three staff members at

FMC Carswell currently test positive for the virus or disease. 769 inmates and 1

staff member have recovered, but six inmates have died. See Interactive Map,

www.bop.gov/coronavirus (accessed March 6, 2021).

       Under 18 U.S.C. § 3582(c)(l)(A), any sentence reduction must be consistent

with the corresponding policy statement in the Sentencing Guidelines. See 28

U.S.C. § 994(a)(2)(C), (t); U.S.S.G. § lBl.13(3) (Nov. 1, 2018). 2 After

considering the sentencing factors in 18 U.S.C. § 3553(a), the Court may reduce

Krieger's sentence if "extraordinary and compelling reasons warrant such a


       2
         The Court disregards the guideline' s statements requiring a motion from the Director of
the Bureau of Prisons because that requirement is now "contrary to the statute." Chevron,
US.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844 (1984); 18 U.S.C. §
3582(c)(l)(A) (authorizing court to act "upon motion of the defendant"); First Step Act of 2018,
Pub. L. No. 115-391 , tit. VI,§ 603(b)(l), 132 Stat. 5194, 5239 (Dec. 21, 2018); United States v.
Wong, 2 F.3d 927, 929-3 0 (9th Cir. 1993).
                                               2
          Case 6:18-cr-00005-CCL Document 40 Filed 03/10/21 Page 3 of 5



reduction." 18 U.S.C. § 3582(c)(l)(A)(i); see also U.S.S.G. § 1Bl.13(l)(A). A

defendant's medical condition may constitute an "extraordinary and compelling

reason." See U.S.S.G. § lBl.13 cmt. n.l(A). Krieger must also show that she "is

not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g)." U.S.S.G. § lBl.13(2). Section 3142(g) requires the Court

to consider, among other things, "the nature and circumstances of the offense" of

conviction and "the history and characteristics of the person, including ... the

person's character [and] physical ... condition." 18 U.S.C. § 3142(g)(l), (3)(A).

Because§ 3553(a) and § 3142(g) are similar, the Court considers them together

under the second prong of the guideline.

       In addition to the lockdown and conditions at Phoenix FCI, Krieger seeks

home confinement "in accordance with the CARES Act and my nearing 50% time

served, chronic kidney disease, high blood pressure, clear conduct, and minimum

custody pattern score[.]"3 Doc. 34. The Centers for Disease Control lists chronic

kidney disease as a factor that will increase a person's risk of developing severe

illness if she contracts COVID-19. High blood pressure might increase the risk.

See Centers for Disease Control, People with Certain Medical Conditions,


3
  The Presentence Investigation Report at Doc. 28 ("PSR") does not mention " chronic kidney
disease" or "high blood pressure." The PSR mentions that Krieger has a scar from a kidney
stone surgery in 2009. Krieger's mother confirmed that Krieger suffers from three to four kidney
stones per year.
                                               3
         Case 6:18-cr-00005-CCL Document 40 Filed 03/10/21 Page 4 of 5



https ://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (accessed March 7, 2021).

      As noted above, chronic kidney disease would increase Krieger's risk of

developing severe illness should she contract COVID-19. Krieger cannot choose

for herself to take the recommended protective measures, and if she contracts

COVID-19, her medical conditions will "substantially diminish[] [her] ability . ..
                                                                                       I
to provide self-care," U.S.S.G. § lBl.13 cmt. n.l(A). Nor is it realistic for courts

to condition compassionate release on the existence of an emergency at the

defendant's facility. When the virus is inside prison walls, it is too late for

compassionate release, as potential releasees must be quarantined to avoid placing

the community at risk. Cf U.S.S.G. § lBl.13(2). Considering all these facts ,

Krieger arguably meets the first prong of the guideline test.

      As to the second prong, however, releasing Krieger at this time would

denigrate the seriousness of her offense and undermine respect for the law.

Krieger perpetrated an extensive and prolonged fraud scheme against a close

personal friend, her then-husband, and the Montana Department of Transportation.

She misled law enforcement to cover her tracks, claiming her identity had been

stolen. Finally, Krieger filed bankruptcy in 2016 to discharge her debts, claiming

her debts were the result of identity theft. Krieger does not satisfy the second

                                           4
        Case 6:18-cr-00005-CCL Document 40 Filed 03/10/21 Page 5 of 5



prong of the guideline. Therefore, Krieger's motion is denied pursuant to 18

U.S.C. § 3553(a)(l) and (2) and U.S.S.G. § lBl.13(2).

      Accordingly, IT IS ORDERED that Krieger's motion for compassionate

release under 18 U.S.C. § 3582(c)(l)(A) (Doc. 34 and 37) is DENIED.
                      -f/.
      DATED this   £_ day of March, 2021.




                                        5
